Citation Nr: 1242897	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-49 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which concluded new and material evidence had not been received to reopen a claim for service connection for depression.

When the case was last before the Board in July 2012, the Board denied service connection for PTSD, a left arm disability, and a bilateral foot disability, and reopened and remanded the Veteran's claim for service connection for an acquired psychiatric disability other than PTSD, to include depression.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that an acquired psychiatric disability other than PTSD, to include depression, is etiologically related to military service.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD, to include depression, was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in March 2009, August 2011, December 2011, and July 2012, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  The March 2009 letter also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  In this regard, the content of the March 2009 notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  Moreover, the appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, some service personnel records, VA medical records, and a statement by the Veteran and a lay witness.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  In this regard, the Veteran was notified in the December 2011 letter, and again in the July 2012 letter, that he needed to provide additional evidence regarding the two individuals who died in the automobile accident that serves as the basis of the Veteran's service connection claim.  Despite these letters being sent to the address of record, the Veteran has not responded with the requested information.  Moreover, in December 2011 after determining that the Veteran's records associated with a Social Security Administration (SSA) disability determination denying his claim had been destroyed, the RO formally found that the SSA records were unavailable.  The Veteran was informed of the unavailability of these records in the January 2012 supplemental statement of the case.  Thus, the Board concludes that there is no further unidentified evidence, and the Board may proceed with the appeal.

The Board observes that the Veteran was not afforded a VA examination in conjunction with his service connection claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the Veteran's service treatment reports do not document any psychiatric problems, and the Veteran has neither submitted nor identified any available medical evidence to establish that he has a psychiatric disability that is due to disease or injury in service or to establish that he has a psychiatric disability that was manifest in service, within one year of his discharge, or that is due to disease or injury incurred during active duty.  Hence, the Board finds that an examination is not required for the claim.  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its July 2012 remand.  Specifically, the July 2012 Board remand instructed the RO to contact the Veteran and request he provide any additional information concerning the in-service accident in which his friends Appleton and Bodell were killed, including their first names, the approximate date of the accident, and the unit to which they were assigned.  The remand directs further development depending on the Veteran's response.  The RO sent the Veteran a letter in July 2012 to the address of record requesting this information.  No response was received, and the letter was not returned as undeliverable.  The Board therefore finds that the RO has complied with the Board's July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

The Veteran contends that he suffers from a psychiatric disability, claimed as depression, due to the deaths of two fellow Marines in an automobile accident during service.  In a September 2011 statement, E.K.N., a friend of the Veteran's, related the Veteran suffers from depression as a result of losing two fellow Marines in a motor vehicle accident when they drove off a mountain in service in 1978.  She claims the Veteran told her that the news of their deaths hit him like "a ton of bricks."  She asserts he had no opportunity to grieve and that he continues to have occasional dreams where he sees the accident. 

The Board is aware that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, service connection for PTSD was denied in the Board's July 2012 decision.  Therefore, the issue currently before the Board involves a psychiatric disability other than PTSD.  

The Veteran's service treatment records are negative for psychiatric treatment or diagnoses.  The October 1980 separation examination report reflects a normal psychiatric evaluation. 

The Veteran was hospitalized by the VA from May to June 1988.  It was his first admission for drug treatment.  A psychiatric history was denied.  The diagnoses were cocaine and alcohol dependence and cannabis abuse. 

A May 2001 VA domiciliary physical examination report reflects that the Veteran did not endorse any psychiatric symptoms.

A May 2001 VA psychiatric attending note reflects that the Veteran had never been treated for depression or psychosis, and had no history of suicide attempts.  The assessment was polysubstance abuse.

A May 2001 VA patient care data base report reflects that the Veteran denied having had two or more consecutive weeks during which he felt sad, blue or depressed, or when he lost all interest or pleasure in things that he usually cared about or enjoyed.  He also denied having had two or more years in his life when he felt depressed or sad on most days, even if he felt okay sometimes.  He denied feeling depressed or sad most of the time in the past year.  He stated that in the past week he felt depressed less than one day.

The Veteran was in a VA domiciliary from August 2002 to May 2003.  A lengthy history of substance abuse was noted.  The diagnoses were polysubstance dependence and history of antisocial traits. 

An August 2002 VA treatment record notes that the Veteran had not been treated in a hospital or as an outpatient for psychological or emotional problems.  The Veteran denied experiencing psychological or emotional problems during the past 30 days.  He did not endorse significant psychiatric symptoms.  An August 2002 VA mental health domiciliary treatment plan report notes that the Veteran's diagnoses are alcohol dependence, heroin abuse, cannabis abuse, and cocaine abuse.  

VA treatment records dating from September 2002 through October 2006 reflect ongoing treatment for substance abuse and diagnoses of polysubstance abuse.  

In November 2007, the Veteran first complained of some symptoms of depression with anxiety related to his circumstances.  The Veteran's chief complaint was being homeless since losing his temporary job in February 2007.  It was noted that he was living with his girlfriend, who lost her job.  They were sleeping outside in vehicles and other people's houses.  The Veteran was screened for depression, and was referred to a provider for follow up.  The diagnosis was rule out depression.

A January 2008 VA social work outpatient psychosocial assessment notes that the Veteran has no history of psychiatric admissions apart from detoxification.  He admitted to a transient depressed mood in the past, related to his circumstances or alcohol abuse.  The diagnoses were alcohol dependence, cocaine dependence, and cannabis abuse.  

A diagnosis of depression was first made in January 2008.  A January 2008 VA mental health social work note indicates that the Veteran presented feeling more withdrawn.  It was noted that the Veteran had a history of cocaine and alcohol dependence.  He had not used for nine weeks.  He reported ongoing mood problems.  He reported that his wife was in recovery for 17 years, and he was isolating from her when he was using.  It was noted that he was still bothered by memories of two friends who died in a car accident.  The diagnoses were depression not otherwise specified, rule out major depressive disorder, rule out substance induced mood disorder, cocaine dependence in partial remission in controlled environment, alcohol dependence in partial remission in controlled environment, and cannabis abuse in partial remission.  These diagnoses were continued in February, March and April 2008.  

An April 2008 VA mental health outpatient social work assessment note reflects that the Veteran admitted that this is the first time in his life when he has asked for mental health treatment.  He believes that the medication he is taking has been helping.  He was told by his wife years ago that he had issues with depression, but he could not get past the stigma he felt about having to ask for help.  He denied any suicidal ideation but became tearful when he thought about how he hurt people in his life by his choices.  He was very insightful into his issues and pointed out ways that his upbringing shaped his life.  The diagnoses were depression not otherwise specified, rule out major depressive disorder, rule out substance induced mood disorder, cocaine dependence in partial remission in controlled environment, alcohol dependence in partial remission in controlled environment, and cannabis abuse in partial remission.

VA treatment records dated in May and June 2008 reflect diagnoses of depression not otherwise specified, rule out major depressive disorder, and rule out substance induced mood disorder.  

An October 2008 VA mental health treatment record reflects that the Veteran served in the Marines.  It was noted that a couple of fellow Marines died from drinking and driving while the Veteran was in California.  It was noted that this had an effect on him at the time, but the Veteran stated that he does not dwell on it.  The diagnosis was alcohol and cocaine dependence in remission, history of depressive disorder not otherwise specified (major depressive disorder versus substance induced depression).  

A November 2008 VA mental health note reflects that the Veteran denied any psychiatric concerns.  It was noted that the Veteran was applying for service connection for depression.  

A July 2009 VA mental health outpatient note reflects that the Veteran was seen for major depressive disorder, recurrent, and alcohol, cocaine, opiate, and cannabis abuse in remission.  VA treatment records thereafter through June 2011 reflect ongoing treatment for these diagnoses.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disability other than PTSD, to include depression.

The Board notes that the service treatment records do not show any evidence of treatment for or diagnosis of any psychiatric disability whatsoever.  Moreover, the post-service medical records are negative for relevant complaints, symptoms, findings or psychiatric diagnoses for well over twenty years after the Veteran's separation from active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect diagnoses and treatment for polysubstance abuse and depression.  In November 2007, the Veteran first reported symptoms of depression related to his circumstances, and depression was first diagnosed in January 2008.  However, the VA treatment records do not link the Veteran's post-service psychiatric symptoms or diagnoses to his active duty. 

The Board notes that the Veteran is competent to testify as to being told that two fellow Marines had died in a car accident during service.  Although the deaths of the fellow Marines have not been verified, the Board finds that the Veteran's assertions are credible. 

However, the contentions by the Veteran and his friend E.K.N. that he incurred a psychiatric disorder during active duty do not constitute medical evidence in support of his claim.  Neither the Veteran nor his friend is competent to diagnose him with a disability, state that any symptoms during service were of a chronic nature to which current disability may be attributed, or state that any current disability is etiologically related to his service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, the assertions by the Veteran and his friend cannot constitute competent medical evidence in support of his claim.

As previously noted, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe psychiatric symptoms during or after service.  The Board finds him to be credible in this regard.  However, he has not alleged that he suffered from any psychiatric symptoms during service or continuously since then.  The first time he reported depression or any other non-substance abuse related psychiatric complaints was in January 2008, and he related the symptoms to his life circumstances.  Moreover, although on two occasions at VA mental health treatment appointments he did report that two of his fellow Marines died in service and it affected him, the second time he mentioned this in October 2008, he specifically stated that he did not dwell on this.  

In any event, the Veteran is not competent to attribute the coincidence of symptoms occurring during or after service as establishing the diagnosis and etiology of his current disability.  Moreover, the objective medical evidence of record generally relates the Veteran's psychiatric symptoms to his life circumstances and life choices surrounding substance abuse.  As such, the Board finds that the Veteran's assertions are outweighed by the objective medical evidence of record. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD, to include depression.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability other than PTSD, to include depression, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


